          Case 3:19-cr-30027-MGM Document 42 Filed 11/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                                             )
              v.                             )       Criminal No. 19-30027-MGM
                                             )
                                             )
ANTHONY SCIBELLI,                            )
                             Defendant.      )


                                   FINAL STATUS REPORT
                                      November 26, 2019

ROBERTSON, U.S.M.J.

     Pursuant to Local Rule 116.5(c)(2), the court reports as follows:

     1.       The government has completed its automatic disclosures. There are no discovery
              requests or discovery motions pending. The defendant reserves the right to
              request additional discovery in compliance with the Local Rules and the Federal
              Rules of Criminal Procedure.

     2.       The defendant is in the process of evaluating whether there is a basis for a motion
              or motions under Fed. R. Crim. P. 12(b) and reserves the right to file such a
              motion.

     3.       The parties have had very preliminary discussions about how the case will
              resolve. Those discussions will continue. It is too early to say whether the case
              will go to trial.

     4.       The parties anticipate that a trial would last three to four (3-4) days.

     5.       The parties have requested a status conference before the presiding District Judge
              and one has been scheduled on January 21, 2020 at 2:30 p.m.

     6.       The parties agree that no time will have run on the Speedy Trial Clock through
              the date of the status conference before the presiding District Judge. The court
              agrees and finds that, in this instance, the ends of justice outweigh the usual
              interest in a speedy trial. A separate order of excludable delay has issued.

                                                 1
     Case 3:19-cr-30027-MGM Document 42 Filed 11/26/19 Page 2 of 2



                                           2


7.       There are no other matters to report relevant to the progress or resolution of the
         case.



                                               /s/ Katherine A. Robertson
                                               KATHERINE A. ROBERTSON
                                               U.S. Magistrate Judge
